Citation Nr: 0931336	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  04-07 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine and chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The Veteran had active military service from September 1961 
to September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
chronic low back pain.   

In April 2008 the Board issued a decision denying the 
Veteran's appeal for service connection.  In June 2008 the 
Veteran appealed the Board's decision to the Court of Appeals 
for Veterans' Claims (Court).

In a June 2009 Joint Motion for Remand the parties requested 
that the matter be remanded to enable the RO to make 
additional requests for ship's logs "until receiving a 
negative reply that the records do not exist or are 
unavailable."  In July 2009 the Court issued an Order 
remanding the matter pursuant to the parties' June 2009 Joint 
Motion.

Review of the claims file reveals that repeated requests in 
2007 by the RO to the National Archives and Records 
Administration for ship's logs for the USS SOUTHERLAND for 
the period January 1, 1961, to December 31, 1962, have gone 
unanswered.  In a memorandum dated in February 2008 the RO 
determined that ship's logs were unavailable for review; 
however, this determination was not based on a "negative 
reply," which the RO had requested in its July 2007 request 
for records.  Since a negative reply was not received it is 
unclear whether the requested ship's logs are in fact 
unavailable.  In accordance with 38 C.F.R. § 3.159(c)(2) the 
matter is therefore remanded for renewed attempts to obtain 
the requested ship's logs.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Contact the National Archives and 
Records Administration, Modern Military 
Records (NWCTM), for ship's logs for the 
USS SOUTHERLAND dating from January 1, 
1961, to December 31, 1962.  Efforts to 
obtain these records should not be 
abandoned unless a negative reply that the 
records do not exist or are unavailable is 
received.  

2.  After acquisition of the requested 
records or receipt of a negative reply, 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran 
and his representative must be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1) and 
be given an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



